COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00016-CR


WILLIAM J. HIBLER                                                       APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. F-98-0563-C

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      Appellant William J. Hibler was convicted of the sexual assault of a fifteen-

year-old complainant in 1998 after a jury trial; this court affirmed his conviction in

2000 in cause number 02-98-00579-CR. Hibler’s first motions for post conviction

DNA testing, which he filed in 2005 and 2006, were denied. See Hibler v. State,

No. 02-06-00248-CR, 2007 WL 2744921, at *1–2 (Tex. App.—Fort Worth Sept.


      1
       See Tex. R. App. P. 47.4.
20, 2007, no pet.) (mem. op., not designated for publication) (holding that the trial

court did not err by denying the motion when appellant admitted that he and the

complainant had engaged in sexual intercourse).

      Hibler filed a subsequent post-conviction motion for DNA testing after the

legislature amended section 64.03(b), and the trial court granted the motion. See

Tex. Code Crim. Proc. Ann. art. 64.03(b) (West Supp. 2014) (stating that a

convicted person who confessed or made a similar admission may submit a

motion and “the convicting court is prohibited from finding that identity was not an

issue in the case solely on the basis of that . . . admission”). The DNA testing

conclusively showed that Hibler contributed the semen found within the

complainant’s vagina, and the trial court found that “had the results been

available during the trial of the offense, it is not reasonably probable that William

J. Hibler would not have been convicted.”2 Hibler appeals this finding.

      Hibler’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. 386
U.S. 738, 87 S. Ct. 1396 (1967). Hibler had the opportunity to file a pro se brief




      2
       The DNA test results identified Hibler as the source of the DNA profile
from the sperm cell fraction found in the complainant’s vaginal swabs to “a
reasonable degree of scientific certainty.”


                                         2
after his counsel filed an Anders brief,3 but he has not done so; the State did not

file a brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed the record, counsel’s brief, and the other

documents filed in this case. We agree with counsel that this appeal is wholly

frivolous and without merit; we find nothing in the record that might arguably

support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.

App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.

2006). Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s finding.

                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.



       3
      Hibler filed a pro se brief before this court abated the appeal for a
determination of indigence and appointment of appellate counsel.


                                         3
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 26, 2015




                            4